Judgment unanimously affirmed. Memorandum: Upon the trial of appellant for manslaughter, first degree, the principal defense was that the fatal knife wounds were inflicted as an act of self-defense. The trial court instructed the jury, among other things, that “if the situation justified the defendant as a reasonable man in believing that he was about to be murderously attacked, he has the right to stand his ground and defend himself.” This, of course, was an incorrect statement of the applicable legal principle. (See Penal Law, § 1055.) The prosecutor attempts to justify the portion of the charge upon the ground that it was apparently extracted from the opinion in People v. Tomlins (213 N. Y. 240, 244). Pertinent is the observation in People v. Rutligliano (261 N. Y. 103, 107): “ Judicial opinions are written to guide the .judge as to the law, not to standardize the language to be used in instructions to the jury.” Reversal is not mandated, however, *976as there was no exception to this portion of the charge and the trial court elsewhere in the instructions stated in some detail the correct rule relating to self-defense. When the instructions on this facet of the case are considered as a whole it cannot be found that the use of this unfortunate hyperbole by the trial court adversely affected the defense advanced by appellant. (Appeal from judgment of Monroe County Court convicting defendant of manslaughter, first degree.) Present — Williams, P. J., Bastow, Henry, Del Vecehio and Marsh, JJ.